matter of right sufficient cross-examination has been permitted to satisfy
                               the sixth amendment." Crew v. State, 100 Nev. 38, 45, 675 P.2d 986, 990
                               (1984). Where bias is meant to be shown, the district court's discretion is
                               narrower, and an examiner must be allowed to draw out any fact which
                               might color the witness's testimony. Bushnell v. State, 95 Nev. 570, 572,
                               599 P.2d 1038, 1040 (1979). An accused is given great latitude in cross-
                               examining an accomplice with regard to his or her motives for testifying.
                               Eckert v. State, 96 Nev. 96, 101, 605 P.2d 617, 620 (1980); see also
                               Bushnell, 95 Nev. at 572, 599 P.2d at 1039.
                                               Appellant elicited testimony that Shay initially faced multiple
                               felony charges and that, after negotiations with the State in which she
                               agreed to testify at appellant's trial, she ultimately pleaded guilty to one
                               felony count of pandering with the opportunity to reduce it to a gross
                               misdemeanor and received probation. Her motive to lie was emphasized
                               in appellant's opening and closing statements, as well as in the jury
                               instructions, which included a list of Shay's initial charges as well as the
                               charge to which she pleaded. Furthermore, Shay testified that she had
                               been jailed as a result of the matter and never wanted to have the
                               experience again. 1 The jury was made fully aware of the legal benefits
                               that Shay received by agreeing to testify at appellant's trial.
                                               The district court sustained respondent's objection to
                               appellant's line of questioning which attempted to elicit the fact that Shay
                               faced a possible term of life imprisonment, arguing that if the information


                                     'To the extent that appellant argues that he was prevented from
                               demonstrating Shay's motive to lie based on her understanding of
                               incarceration as brutal and humiliating, his claim is belied by the record.


SUPREME COURT
        OF
     NEVADA
                                                                        2
(0) 1947A


  tiffe-j5iWicrEM3Vw-7Y1 I l'"--
                              )ft          '                                -
                                                                       , TrY14DIfttrA,-   - WitlY1154arM.   ;   *-Tr,   ?Ta.;
                       was disclosed, the jury would know appellant's potential sentence. In
                       balancing appellant's right to extract any fact which might color Shay's
                       testimony against the concern for an unbiased jury, including one that
                       does not consider punishment while considering guilt, see Valdez v. State,
                       124 Nev. 1172, 1184, 196 P.3d 465, 473-74 (2008) (explaining that jurors
                       should not consider the punishment during the guilt phase of trial), the
                       district court allowed appellant to ask Shay if she faced "substantial time"
                       prior to striking a deal with the State. We conclude the district court did
                       not abuse its discretion in limiting appellant's cross-examination of Shay.
                       See Leonard v. State, 117 Nev. 53, 72, 17 P.3d 397, 409 (2001) (finding that
                       "trial judges 'retain wide latitude' to restrict cross-examination to explore
                       potential bias 'based on concerns about, among other things, harassment,
                       prejudice, confusion of the issues, the witness' safety, or interrogation that
                       is repetitive or only marginally relevant" (quoting Delaware v. Van
                       Arsdall, 475 U.S. 673, 679 (1986))).
                                   Second, appellant argues that there was insufficient evidence
                       to sustain his convictions for sexual assault with the use of a deadly
                       weapon and kidnapping with the use of a deadly weapon. In reviewing a
                       claim of insufficient evidence, we consider whether the evidence, when
                       viewed in the light most favorable to the prosecution, was sufficient to
                       establish guilt beyond a reasonable doubt as determined by a rational trier
                       of fact. Jackson v. Virginia, 443 U.S. 307, 319 (1979); McNair v. State, 108
                       Nev. 53, 56, 825 P.2d 571, 573 (1992). It is for the jury to determine the
                       weight and credibility to give conflicting testimony, and a reviewing court
                       will not disturb a verdict if it is supported by substantial evidence.    See
                       Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981).



SUPREME COURT
        OF
     NEVADA
                                                              3
(0) 1947A

       LIMENB2W20211                                                      '
                            Appellant claims that because the victim relayed various
                stories to different individuals regarding the sexual assault incident, the
                resulting conviction cannot stand. The jury heard testimony from the
                victim as to the events before, during, and after the alleged sexual assault.
                The victim's uncorroborated testimony alone, if believed by the jury
                beyond a reasonable doubt, is sufficient to uphold a conviction.          See
                Hutchins v. State, 110 Nev. 103, 109, 867 P.2d 1136, 1140 (1994) modified
                on other grounds by Mendoza v. State, 122 Nev. 267, 275 76, 130 P.3d 176,
                                                                           -




                181 (2006). Nonetheless, the jury also heard corroborating evidence.
                Shay's testimony as to the events before and after the time when
                appellant and the victim were alone supported the victim's testimony. A
                video showing appellant's beating of the victim also supported various
                aspects of her testimony. 2 Furthermore, items retrieved from the
                residence served to reinforce the testimony. We conclude that there was
                sufficient evidence to sustain the conviction of sexual assault with the use
                of a deadly weapon. See NRS 193.165(1); NRS 200.366.
                            Appellant further contends that he improperly sustained a
                conviction for first-degree kidnapping with the use of a deadly weapon,
                arguing that the victim's movement from one bedroom to another as she
                was being beaten was incidental and did not substantially exceed the
                movement required to complete the associated crime charged or




                      2 Insomuch as appellant claims that his convictions were the result of
                an emotional response to videotaped evidence and that the district court
                erred in allowing the video to be played, we discern no abuse of discretion
                by the district court in admitting the evidence.


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                significantly increase the risk of harm to her. 3 On the day of the sexual
                assault, appellant grabbed the victim by the hair and forcibly dragged her
                from her bedroom to the master bedroom where she was beaten with
                objects located in the room and brought into the room by Shay on
                appellant's orders. Appellant held an aluminum bat to her throat as he
                continued to beat her and eventually moved her to the bathroom where he
                sexually assaulted her. The evidence was sufficient for a rational juror to
                find beyond a reasonable doubt that appellant could have committed the
                sexual assault without moving the victim and that the forcible movement
                and restraint created a greater risk of harm to her than was necessary to
                accomplish the crime of sexual assault. Therefore, we conclude that there
                was sufficient evidence to sustain appellant's conviction of first-degree
                kidnapping with the use of a deadly weapon. 4 See NRS 193.165(1); NRS
                200.310(1); Mendoza, 122 Nev. at 274-75, 130 P.3d at 180-181 (explaining
                that dual convictions for kidnapping and the underlying offense are


                      3 Appellantargues that his kidnapping for the purpose of committing
                a sexual assault cannot stand because there is insufficient evidence to
                support the sexual assault charge. As we have resolved the insufficiency
                claim against appellant, we conclude that this argument is without merit.

                      4 Tothe extent that appellant argues that the victim came to Las
                Vegas voluntarily and had daily access to others through her laptop,
                cellphone, and sporadic public outings, we consider this a sufficiency
                challenge to his conviction of second-degree kidnapping with the use of a
                deadly weapon. The victim testified that she could not leave because
                appellant warned that he would kill her if she tried, a threat corroborated
                by Shay, and that when the victim said she wanted to leave, she was
                beaten by appellant with a bat and chain belt. We conclude that there
                was sufficient evidence to sustain this conviction. See NRS 193.165(1);
                NRS 200.310(2).



SUPREME COURT
        OF
     NEVADA
                                                     5
(0) I947A

                                                           =.3-74011ASFM.1-I---V-r3,-,Y- • 1):',(`..   11:11111111=1111
                               appropriate where "movement or restraint serves to substantially increase
                               the risk of harm to the victim" or "substantially exceeds that required to
                               complete the associated crime charged").
                                           Third, appellant claims that the district court erred by
                               denying his battery/domestic violence instruction thereby limiting the
                               presentation of his theory of the case. The district court enjoys broad
                               discretion in settling jury instructions, and we review its decision for an
                               abuse of discretion or judicial error. Crawford v. State, 121 Nev. 744, 748,
                               121 P.3d 582, 585 (2005). While a defendant is entitled to a jury
                               instruction on his theory of the case if some evidence supports it, Harris v.
                               State, 106 Nev. 667, 670, 799 P.2d 1104, 1105-06 (1990), a defendant is not
                               entitled to instructions that are "misleading, inaccurate or duplicitous,"
                               Carter v. State, 121 Nev. 759, 765, 121 P.3d 592, 596 (2005), and a request
                               for a lesser-included offense instruction is conditioned on that offense
                               being necessarily included in the charged offense, see Rosas v. State, 122
                               Nev. 1258, 1264, 147 P.3d 1101, 1106 (2006). An instruction on the crime
                               of battery/domestic violence would be misleading and inaccurate because
                               appellant was not charged with battery/domestic violence and the
                               instruction would incorrectly suggest that the jury could find him guilty of
                               the uncharged crime. Furthermore, battery/domestic violence is not a
                               lesser-included offense of any of appellant's charges.           See NRS 33.018(1);
                               NRS 193.165; NRS 199.480; NRS 200.310; NRS 200.366; NRS 201.300;
                               NRS 201.320; NRS 207.190; NRS 453.337; Smith v. State, 120 Nev. 944,
                               946, 102 P.3d 569, 571 (2004) (defining lesser-included offense).




     SUPREME COURT
          OF
        NEVADA
                                                                    6
 (0) 1947A

El             AY.4\5:4WW1 I                                               LM.-141:
                                                                                  10-74,9,1:1
                Accordingly, we conclude that the district court did not abuse its discretion
                by refusing to give the proffered instruction. 5
                                Having considered appellant's claims and concluded that no
                relief is warranted, we
                                ORDER the judgment of conviction AFFIRMED.


                                                       ‘144.41/4,
                                            Hardesty



                Parraguirre                                   Cherry


                cc:       Hon. Michael Villani, District Judge
                          Clark County Public Defender
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




                       We note that, despite appellant's claim that denial of the
                          5
                instruction curtailed the presentation of his theory of the case, he
                thoroughly argued the incident as battery/domestic violence in his opening
                and closing statements.



SUPREME COURT
        OF
     NEVADA


(0) 1947A

                      •   =